If a judge gives an opinion and afterwards discovers a mistake, he should rectify it as early as possible. If a nonsuit has taken place in consequence of it, he should set it aside. I think the act of Congress was not intended to prescribe one mode only of authentication in exclusion of all others. Such as were before used in the courts of this State may be still used. It is better, therefore, to submit this case to further consideration. At the next term another judge will be *Page 181 
here, and the same question may be made before him as is now agitated. It seems to me the same evidence as would be sufficient, were this cause on trial in Virginia, should be received here. The argument opposed to this is that no imposition could take place in Virginia, because there the judges know what the law is, but that here a spurious book might be offered, or a law which is repealed. The answer is, should such an attempt be made, it is almost impossible but that the imposition attempted would be suspected before it could be effected, and the proceedings would be suspended till further inquiry could be made. The bare possibility of such a mischief is no way comparable to that of sending the parties to Virginia in every case to get a certified copy whenever a law of Virginia is to be produced, when at the same time the Court has every reasonable assurance that the law is contained in the printed book, it being printed by the public printer, and being a counterpart of the books used in Virginia to show their laws.
Nonsuit set aside.
NOTE. — The opinion intimated by the judge in this case has been overruled in S. v. Twitty, 9 N.C. 441. The act of 1823 (1 Rev. Stat., ch. 44, sec. 3) prescribes that a copy of the law of any other state, drawn off by the Secretary of our State from the copy of the laws of such other state deposited in his or the executive office, certified under his hand with the seal of our State, shall be sufficient evidence of the existence of such law. See S. v. Jackson, 13 N.C. 563, decided upon this act. A printed copy issued by such other state is now sufficient. Code, sec. 1338.